Dear Mayor Pigno:
A prohibition under statutory law exists denying an individual from holding the elective office of alderman while simultaneously serving as member of the town zoning commission. LSA-R.S.33:103(C) provides:
      Sec. 103. Planning commission; Membership; appointment
      C. (1) All members of a commission, whether a parish or a municipal planning commission, shall serve without compensation and shall hold no other public office, except they may also serve as members of any duly constituted regional commission of which their parish or municipality forms a part. (Emphasis added).
A planning commission is statutorily defined as the following:
Sec. 101. Definitions
      For the purpose of this Subpart, the following terms are defined as follows:
      (1) "Planning commission" means an official planning commission appointed in accordance with the provisions of this Subpart. It shall denote either a parish planning commission, or a municipal planning commission, as the case may be. The term "parish or municipality as the case may be", when appropriate to the context, relates to the respective jurisdictions or functions of a parish planning commission with regard to the parish for which it is established and of a municipal planning commission with regard to the municipality for which it is established; or, when appropriate to the context, relates to the rights and remedies which the respective parish or municipality may exercise to enforce the provisions of this Subpart.
In contrast, the law specifically allows an alderman to hold membership on the board of adjustment per the language of LSA-R.S. 42:64(1), providing:
      (1) The incumbent of one of the offices, whether or not in conjunction with fellow officers, or employment has the power to appoint or remove the incumbent of the other, except that local governmental subdivisions may appoint members of the governing body to boards and commissions created by them and over which they exercise general powers as provided by constitutional authority in Article VI, Section 15 of the Constitution of Louisiana. A board or commission so created may elect officers from its own membership, and if a joint commission of two parishes, except a joint commission that has as its function the operation and maintenance of a causeway, and its related roadways, may also appoint a member of one of such parish's governing body to be its general superintendent. (Emphasis added).
Despite the fact that LSA-R.S. 42:64(1) ostensibly would cover the town zoning commission, in actuality it is inapplicable. LSA-R.S. 33:103(C) is controlling as to the zoning commission because it is the latest expression of legislative will.
Very truly yours,
                                       RICHARD P. IEYOUB ATTORNEY GENERAL
                                   BY: __________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams